DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2021 was filed after the mailing date of the Non-Final Action on 12/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7-19 and 21-22 are allowed over the prior art of record. Neither of the references alone or in any combination teach the limitations claimed in the independent claims 1, 16 and 22 in a whole. In specific neither of the references teach the combination of the claimed limitations plus “activating one or both of the ultrasonic blade or the RF electrode to apply ultrasonic energy or RF energy, respectively, to tissue; identifying a relative size of the tissue as a smaller tissue size or a larger tissue size; based upon the relative size of the tissue, setting one of the first smaller tissue predetermined termination parameter or the first larger tissue predetermined termination parameter; measuring a first measured termination parameter with the controller; and terminating one or both of the ultrasonic energy or the RF energy via the controller when the first measured termination parameter reaches the set one of the first smaller tissue predetermined termination parameter or the first larger tissue predetermined termination claim 1, “activating one or both of the ultrasonic blade or the RF electrode to apply ultrasonic energy or RF energy, respectively, to tissue; identifying a relative size of the tissue as a smaller tissue size or a larger tissue size; setting one of the first smaller tissue predetermined termination parameter or the first larger tissue predetermined termination parameter based on the identified relative size of the tissue; setting one of the second smaller predetermined termination parameter and the second larger tissue predetermined termination parameter based on the identified relative size of the tissue; measuring a first measured termination parameter with the controller; measuring a second measured termination parameter with the controller; and terminating one or both of the ultrasonic energy or the RF energy via the controller when at least one of the first measured termination parameter or the second measured termination parameter respectively reaches the set one of the first or second smaller tissue predetermined termination parameters or the set one of the first or second larger tissue predetermined termination parameters to thereby inhibit transecting the tissue” in claim 16 and “activating the end effector to apply the energy to tissue; identifying a relative size of the tissue as a smaller tissue size or a larger tissue size; when the relative size of the tissue is identified as the smaller tissue size, setting the first smaller tissue predetermined termination parameter; when the relative size of the tissue is identified as the larger tissue size, setting the second larger tissue predetermined termination parameter; measuring a first measured termination parameter and a second measured termination parameter with the controller; terminating the energy via the controller when at least one of the first measured termination parameter or the second measured termination parameter respectively reaches the set one of the first or second smaller tissue predetermined termination claim 22. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        



/K.A.V/Examiner, Art Unit 3794